Citation Nr: 0821103	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran is seeking entitlement to an increased initial 
disability rating in excess of 30 percent for his service-
connected PTSD.

After reviewing the veteran's claims folder, the Board finds 
there is a further duty to assist the veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

Specifically, VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also 38 C.F.R. § 3.327(a) (2007) (noting that 
reexaminations are required if evidence indicates there has 
been a material change in a disability); Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2007).  
In May 2008, at his Travel Board hearing, the veteran 
testified that his PTSD has worsened since his most recent VA 
examination, performed in July 2003.  Accordingly, the RO 
must provide the veteran with a psychiatric examination.  In 
addition, the RO should seek to obtain, with the assistance 
of the veteran, updated medical treatment records relating to 
this condition.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD since July 
2005.  The veteran should be asked to 
complete a separate VA Form 21-4142 for 
any physician or source of treatment he 
may identify.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO must schedule the veteran for 
a comprehensive VA psychiatric 
examination to determine the current 
severity of the veteran's PTSD.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or 
mild memory loss (such as forgetting 
names, directions, and recent events); 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



